Citation Nr: 0834752	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as an aggravation of a congenital defect during 
service.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1969 to 
December 1970.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim.  For 
reasons provided below, this case is not ready for appellate 
review and must be remanded for additional evidentiary 
development via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The veteran claims that his low back congenital defect, 
confirmed during and at all times after service as a 
hemivertebrae at L5 with wedging on the right side (and 
possible associated congenital scoliosis) was aggravated 
during service.  The law and regulations with respect to 
congenital defects are clear.  Congenital defects are not 
considered disabilities for VA compensation purposes.  
However, the principle General Counsel Precedent Opinion on 
point specifically noted that although congenital or 
developmental defects may not be service-connected, because 
they are not diseases or injuries under the law, such defects 
can be subject to superimposed disease or injury.  VAOPGCPREC 
82-90.  

Moreover, and this has not previously been made clear to the 
veteran in either the June 2004 rating decision or the 
September 2005 Statement of the Case issued by the RO, even 
in the case of a congenital defect claimed to have been 
aggravated during service, every veteran shall be taken to 
have been in sound condition when examined and enrolled for 
service, except as to defects or disorders noted at the time 
of examination, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.  

Additionally, VA General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.  

In the case now on appeal, the veteran's service entrance 
physical examination did not note any preexisting low back 
disability, and did not note a congenital defect in the L5 
vertebrae.  This means that under the governing law and 
regulations, the veteran is not only presumed to have been in 
sound condition at enlistment (though this would usually be 
soundly rebutted by findings of a congenital defect), but is 
also presumed to have incurred aggravation of a subsequently 
discovered defect, and a claim for such aggravation can only 
be denied upon a finding of clear and convincing evidence to 
the contrary.  This is a strong presumption, but it is 
rebuttable.  

The service medical records do show that the veteran's low 
back became symptomatic on use during service and that he was 
first diagnosed by X-ray evidence during service to have a 
hemivertebrae at L5 with a wedge on the right side which was 
considered to be service disqualifying, and the veteran was 
separated from service with an honorable discharge on this 
basis.  His DD Form 214 notes a separation code of 277.  This 
separation code means "Physical disability, EPTS [existed 
prior to service], established by Medical Board.  Discharged 
by reason of physical disability upon application by 
individual.  Not entitled to severance pay."  However, the 
service medical records only note that in November 1970, the 
veteran was found unfit for service under Army regulation and 
it was recommended he be separated on the basis of this 
unfitting, congenital, preexisting condition.  

There is, however, no report of a Medical Evaluation Board 
(MEB) on file and/or any separate physical examination for 
service separation.  The separation code on the veteran's DD 
Form 214 indicates that an MEB was almost certainly held, and 
it likely that the results of such MEB, and all other 
administrative matters involved in the veteran's separation 
from service, are included in his service personnel records 
which are not presently on file.  Remand is necessary to 
secure this evidence.  

An MEB consists of a board of three trained service 
physicians who generally make medical determinations as to 
whether or not an unfitting disability existed prior to 
service and whether such disability was aggravated (increased 
in severity beyond ordinary progress) during service.  Such 
proceedings and evaluation, contemporaneous with the 
veteran's separation in December 1970, are compelling 
evidence and these records must be obtained for appellate 
review.  

The veteran was provided formal Veterans Claims Assistance 
Act of 2000 (VCAA) notice in April 2004, but the Board finds 
that it would be prudent to provide the veteran with 
additional notice of the evidence necessary to substantiate 
his claim specific to the issues presented in this appeal.  
The discussion in this remand also provides the veteran with 
notice of the applicable laws and regulations, but additional 
advice on the evidence necessary to substantiate the claim 
beyond ordinary service connection advice would be prudent.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the RO should provide the 
veteran with additional VCAA notice.  It 
should be explained that although the 
defect in his low back discovered during 
service was a congenital defect and not 
ordinarily considered a disability for VA 
compensation purposes, an exception to 
this rule is applicable if the objective 
evidence shows or reveals that this 
defect was subject to a superimposed 
injury or disease.  Further, the veteran 
should be advised that because his 
service entrance examination revealed no 
congenital defect or other abnormality of 
the low back, he is by law presumed to 
have been in sound condition at 
enlistment, and is presumed by law to 
have incurred an aggravation of this 
preexisting condition, in the absence of 
clear and unmistakable evidence to the 
contrary.  

Specific to this particular appeal, the 
evidence necessary to substantiate the 
veteran's claim would be evidence showing 
that he did in fact sustain a 
superimposed injury or disease or 
otherwise manifested a permanent increase 
in severity beyond ordinary progress of 
his congenital defect at L5 and/or 
congenital scoliosis during service.  
Additionally, the evidence necessary to 
support his claim of such aggravation 
would be medical evidence reflecting 
treatment for continuity of 
symptomatology from the moment of service 
separation forward.  Finally, the 
evidence necessary to support his claim 
would be an independent clinical opinion 
which necessarily included a review of 
all of the evidence on file including the 
service medical records, report of an 
MEB, and all post service treatment 
records, which supported his contention 
that his low back congenital defect was 
increased in severity beyond ordinary 
progress (aggravated) during service.  

As before, the RO must offer to assist 
the veteran in the collection of any 
evidence he may reasonably identify by 
the proper and thorough completion of 
completed medical release forms.  The RO 
should offer to assist the veteran in the 
collection of any evidence he may 
reasonably identify.  The RO must give 
the veteran a period of time in which to 
respond to this notice, and offer any and 
all assistance requested.  Any additional 
evidence collected must be included in 
the claims folder.  

2.  A military record specialist must 
process a request to the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, for the purpose of 
obtaining the veteran's service personnel 
records, including any and all records 
associated with a Medical Evaluation 
Board, additional medical examinations, 
any service separation physical 
examination reports, diagnostic studies, 
testing and all administrative records 
associated with the veteran's 
administrative separation from service 
prior to the expiration of his ordinary 
enlistment based upon a finding of 
physical disability.  The Board notes 
that the service medical records already 
on file document that the veteran was 
seen and being evaluated at the Madigan 
General Hospital in the State of 
Washington as late as the end of 
November 1970.  A request for any records 
of the veteran's hospitalization at that 
facility is indicated.  The veteran is 
shown to have been physically separated 
from the headquarters and medical company 
US Army Hospital at Fort Sill, Oklahoma, 
and records from that medical facility 
should also be requested.  All records 
obtained must be included in the claims 
folder.  

3.  After completion of the above 
development, the RO should again address 
the veteran's claim for service 
connection for aggravation of a 
congenital defect during service, 
understanding that the facts of this case 
provide the veteran with not only a 
presumption of sound condition at 
enlistment, but a presumption of 
aggravation.  A denial can only be based 
by rebutting this presumption with clear 
and convincing evidence to the contrary.  
If the record, following the development 
requested in this remand, is 
insufficiently clear to make an informed 
decision, the RO should consider 
referring the veteran for a VA 
examination with a request for opinions 
consistent with 38 U.S.C.A. § 5103A(d).  
If the decision reached is not 
satisfactory to the veteran, he must be 
provided with a Supplemental Statement of 
the Case, which includes a discussion of 
the development requested in this remand 
and with the applicable laws and 
regulations and General Counsel opinions 
discussed in this remand.  He must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need to nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


